USCA11 Case: 22-10701    Document: 19-1     Date Filed: 12/30/2022   Page: 1 of 5




                                               [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10701
                           Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       RICHARD A. KIRKENDALL,
       a.k.a. Richard Andrew Kirkendall,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                       for the Middle District of Florida
                  D.C. Docket No. 6:21-cr-00087-CEM-EJK-1
USCA11 Case: 22-10701      Document: 19-1       Date Filed: 12/30/2022     Page: 2 of 5




       2                       Opinion of the Court                  22-10701

                            ____________________

       Before WILSON, LUCK, and LAGOA, Circuit Judges.
       PER CURIAM:
               On appeal, Richard Kirkendall appeals his 293-month total
       sentence for receipt of child pornography, in violation of 18 U.S.C.
       § 2252A(a)(2), and possession of child pornography, in violation of
       18 U.S.C. § 2252A(a)(5). First, Kirkendall argues that his appeal
       waiver should not be enforced because his due process rights were
       violated by the district court reviewing a prior case—that he did
       not know the facts of—prior to imposing his sentence. He then
       argues that if the appeal waiver is not enforced, we should review
       the district court’s imposition of a five-level specific offense charac-
       teristic increase, under U.S.S.G. § 2G2.2(b)(3)(B), because he dis-
       tributed child pornography in exchange for any valuable consider-
       ation. Second, Kirkendall argues that the district court plainly
       erred by sentencing him above the statutory maximum on both of
       his convictions, and he asserts that his sentence violates his Eighth
       Amendment right against cruel and unusual punishment because
       his sentence is above the statutory maximum and greatly dispro-
       portionate of the offense as to offend evolving notions of decency.
                                          I.
             We review the validity of a sentence appeal waiver de novo.
       United States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008).
USCA11 Case: 22-10701      Document: 19-1     Date Filed: 12/30/2022     Page: 3 of 5




       22-10701               Opinion of the Court                         3

               A sentence appeal waiver will be enforced if it was made
       knowingly and voluntarily. United States v. Bushert, 997 F.2d
       1343, 1350 (11th Cir. 1993). To establish that the waiver was made
       knowingly and voluntarily, the government must show either that:
       (1) the district court specifically questioned the defendant about the
       waiver during the plea colloquy; or (2) the record makes clear that
       the defendant otherwise understood the full significance of the
       waiver. Id. at 1351.
               “An appeal waiver includes the waiver of the right to appeal
       difficult or debatable legal issues or even blatant error.” United
       States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005). Fur-
       thermore, a defendant may waive his right to appeal both constitu-
       tional and non-constitutional issues by executing a valid sentence-
       appeal waiver. See United States v. Bascomb, 451 F.3d 1292,
       1297 (11th Cir. 2006). Nevertheless, we have recognized some nar-
       row, substantive exceptions to this rule. See King v. United States,
       41 F.4th 1363, 1367 (11th Cir. 2022). For example, we will review
       a sentence based on a constitutionally impermissible factor such as
       race or a sentence imposed in excess of the statutory maximum
       penalty even where a defendant has executed an appeal waiver.
       Bushert, 997 F.2d at 1350 n.18; see also United States v. Howle,
       166 F.3d 1166, 1169 n.5 (11th Cir. 1999) (suggesting that “extreme
       circumstances”—e.g., a “public flogging” sentence—might justify
       overlooking an appeal waiver).
              Here, Kirkendall’s claim that his due process rights were vi-
       olated by the district court reviewing a prior case—that he did not
USCA11 Case: 22-10701      Document: 19-1       Date Filed: 12/30/2022    Page: 4 of 5




       4                       Opinion of the Court                 22-10701

       know the facts of—before imposing his sentence does not fall
       within one of the appeal waiver’s exceptions. Nor does the claim
       fit within one of our narrowly carved out exceptions permitting us
       to look past an appeal waiver. Similarly, Kirkendall’s argument
       that the district court erred in imposing a five-level specific offense
       characteristic increase under U.S.S.G. § 2G2.2(b)(3)(B) because he
       distributed child pornography in exchange for any valuable consid-
       eration does not fall within one of the exceptions, and it is, there-
       fore, barred by his knowing and voluntary appeal waiver. Accord-
       ingly, we dismiss Kirkendall’s claims barred by his appeal waiver.
                                          II.
               Ordinarily, we review the legality of a criminal sentence de
       novo. United States v. Prouty, 303 F.3d 1249, 1251 (11th Cir. 2002).
       Illegal sentences include those that exceed the statutory maximum
       for a given offense. United States v. Cobbs, 967 F.2d 1555, 1557–
       58 (11th Cir. 1992). However, when an appellant fails to raise an
       argument regarding the statutory maximum at the district court
       level, we will review only for plain error. United States v. Smith,
       532 F.3d 1125, 1129 (11th Cir. 2008). Under the plain error stand-
       ard, the defendant must show that: (1) the district court erred,
       (2) the error was plain, (3) the error affected his substantial rights,
       and (4) the error seriously affected the fairness of the judicial pro-
       ceedings. United States v. Ramirez-Flores, 743 F.3d 816, 822 (11th
       Cir. 2014).
            We have stated that a sentence that exceeds the statutory
       maximum constitutes plain error. United States v. Eldick, 393 F.3d
USCA11 Case: 22-10701      Document: 19-1       Date Filed: 12/30/2022     Page: 5 of 5




       22-10701                Opinion of the Court                          5

       1354, 1354 n.1 (11th Cir. 2004). Such a sentence affects a defend-
       ant’s substantial rights and seriously affects the fairness of the judi-
       cial proceedings. United States v. Sanchez, 586 F.3d 918, 930 (11th
       Cir. 2009). The maximum term of imprisonment for receipt of
       child pornography, in violation of 18 U.S.C. § 2252A(a)(2), is
       20 years’ imprisonment, 18 U.S.C. §§ 2252A(a)(2), (b)(1), and the
       maximum term of imprisonment for possession of child pornogra-
       phy, in violation of 18 U.S.C. § 2252A(a)(5), is 10 years’ imprison-
       ment, id. §§ 2252A(a)(5)(B), (b)(2).
               Here, as the government concedes, the district court plainly
       erred when it exceeded the statutory maximum for both of Kirken-
       dall’s convictions. Accordingly, we vacate Kirkendall’s sentences
       and remand for resentencing. Given the necessity of resentencing,
       we decline to consider Kirkendall’s Eighth Amendment challenge
       because that claim is intertwined with the district court’s having
       erroneously sentenced him above the statutory maximum.
            DISMISSED IN PART, VACATED AND REMANDED IN
       PART.